                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Alana Erickson,                    )
                                   )
               Plaintiff,          )         ORDER ADOPTING STIPULATION
                                   )         TO DISMISS
       vs.                         )
                                   )
John P. Lint; and CloseMaid Corp., )         Case No. 3:16-cv-379
                                   )
               Defendants.         )


       Before the court is a “Stipulation to Dismiss with Prejudice” filed by the parties on October

23, 2018. The court ADOPTS the stipulation (Doc. No. 46) and dismisses the above-entitled action

with prejudice and each party to bear its own costs and attorney’s fees.

       IT IS SO ORDERED.

       Dated this 24th day of October, 2018.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
